Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 4-15, and 18-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior art of records fail to teach a  computing platform of independent claim 1 and a method of independent claim 15 that include in part memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: apply one or more impersonation algorithms to the first plurality of feature vectors to: determine results of the one or more impersonation algorithms, wherein determining the results of the one or more impersonation algorithms comprises: determining that the confidence score exceeds a predetermined impersonation threshold, determining a deviation value between the confidence score and the predetermined impersonation threshold, and comparing the deviation value to a plurality of deviation thresholds comprising: a first deviation threshold, a second deviation threshold greater than the first deviation threshold, and a third deviation threshold greater than the second deviation threshold.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Further prior art searches failed to produce any relevant results. Thus, the pending claims 1, 4-15 and 18-20 are allowed.

 

CONCLUSION

5.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and  the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173